MEMORANDUM OF DECISION
PER CURIAM:
In the above case, plaintiffs counsel filed with this Court a “docketing statement” that does not comply with Rule 9 of the Rules of the Utah Court of Appeals. The statement filed fails to set forth any statutory authority or rule which properly confers jurisdiction upon this Court., Other information required by Rule 9 is also lacking and necessary documents are not attached. R. Utah Ct.App. 9(d).
Docketing statements must fully comply with Rule 9. Failure to comply will result in dismissal of the appeal, particularly when counsel ignores our request that the statement be properly amended. Gregory v. Fourthwest Investments Ltd., 785 P.2d 33 (Utah 1987); R. Utah Ct.App. 9(e).
The appeal is dismissed.